To render an appeal, from a judgment of a court at General Term, to the Court of Appeals,'a stay of all proceedings upon the judgment appealed from, a copy of a proper undertaking must be served with the notice of appeal.Idling and service of a copy of an undertaking on a day subsequent to that on which the notice of appeal" was served, will not operate as a stay.The court which rendered the judgment appealed from will not, on such a state of facts, order proceedings stayed pending the appeal.It will not so order unless the proceedings upon appeal are amended and validated upon a motion made for the purpose, and with the assent of the sureties in the undertaking. (Reported in 13 How. Pr. R. 402.)